Citation Nr: 0211296	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran had had active duty from August 1943 to April 
1946, and service in the Oklahoma Army National Guard from 
September 1963 to May 1981, and from September 1982 to March 
1985.  The veteran died in May 1990.  The appellant is the 
veteran's widow.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001, on appeal from a rating decision of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board 
remanded the claim for further development of the evidence.  

Having reviewed the record in its entirety, the Board finds 
this matter is ready for appellate review.


FINDING OF FACT

No competent evidence has been obtained which links the 
veteran's death to any incident of active military duty.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Inform and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  Through the issuance of a Statement of the Case 
in February 2000 and the Board's remand of March 2001, the 
appellant was clearly apprised of the evidence then of record 
and how it did not substantiate her claim.  

In April 2001, the RO also specifically advised the appellant 
of the requisite evidence for substantiation of her claim, 
and she was requested to provide information as to whether 
the veteran was treated at any private, VA or other 
governmental health facility.  

In an attempt to obtain records alluded to by the appellant, 
the RO attempted to contact physician Robert Love, M.D. at 
the Comanche Memorial Hospital in December 2001.  However, by 
letter received in January 2002, the medical provider 
reported that its records pertaining to the veteran had been 
destroyed.  The appellant was apprised of this development by 
letter dated in May 2002, and of her opportunity to identify 
further evidence that would support the claim.  There has 
been no response from the appellant, other than to reiterate 
previous contentions.  

Given the appellant's response and the results of the RO's 
development efforts,  there appears to be no further existing 
evidence that would substantiate the claim.  In view of the 
fact that the record is complete, the obligation of the 
Secretary to advise the claim of the respective 
responsibilities of VA and the claimant in obtaining evidence 
is moot.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Merits of the Claim

As noted, the veteran died in May 1990.  At the time of his 
death, he was 65 years of age.  The immediate cause of death 
was cardiorespiratory arrest, due to chronic obstructive lung 
disease.  

The veteran's initial period of active duty from April 1943 
through April 1946 does not appear to be in contention by the 
appellant.  The veteran's statement of service with the 
Oklahoma National Guard reflects that from August 1964 
through August 1969; from July 1972 through May 1980, and in 
May 1980; May 1983; and in May 1984, the veteran served on 
annual, two-week periods of active duty for training.  A May 
1980 service department periodic physical examination notes 
that the veteran was then diagnosed to have chronic 
obstructive pulmonary disease.  The examining physician also 
reported that he had found evidence of arteriosclerotic 
cardiovascular disease.  

The appellant's primary contention is that, as a widow of a 
National Guard veteran, she is entitled to VA benefits.  She 
reports that she has a limited income, and extensive medical 
expenses.  She also maintains that because she noticed that 
the veteran left active service with a cough, this can be 
construed as indicating the onset of his terminal disorders.  
The Board has carefully considered the evidence of record in 
light of the applicable law and the appellant's contentions, 
but finds that the clear preponderance of the evidence is 
against the claim.

As a general matter, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001). Active military, naval, or air service includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active duty for training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a). 

Inactive duty training means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

Applying the foregoing to this matter, there is no competent 
evidence suggesting that the veteran's chronic obstructive 
pulmonary disease or arteriosclerotic cardiovascular disease 
had its onset during any period of active duty, as that term 
is defined by law.  The Board observes in this regard that it 
only so finds after being satisfied that the RO's development 
efforts have discovered no competent evidence that would 
support the claim.  

While the appellant argued in her substantive appeal that the 
veteran developed chronic obstructive pulmonary disease at 
some point during 1975 to 1978, while he was a participating 
member of the National Guard, she has pointed to no evidence, 
and the Board has been unable to glean any which would 
support the allegation that the disorder was incurred on any 
period of active duty for training.  Although the appellant 
so argues, as a layperson she is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).             

There can be no doubt of the sincerity of the appellant's 
belief that she is entitled to the benefit she seeks:  her 
argument is essentially one of fairness and equity.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 

Service connection for the cause of death of the veteran is 
therefore denied. 


ORDER

The appeal is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

